Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or addition be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/23/2021 has been entered.

Authorization for this examiner’s amendment was given in a telephone interview with Duane Minley, Reg. No. 60,098 on 03/29/2021.

The listing of claims below will replace all prior versions and listings of claims in the application:

Claim 1. (Currently Amended) A computer-implemented method comprising: 
executed by a processor of a coupling facility, that a condition is met, meeting the condition  triggering a transfer of a copy of a logical partition memory in a first system to  the coupling facility, the copy of the logical partition memory being a copy of a memory of a first logical partition in the first system, the coupling facility being an intermediary and separate from the first and second systems for transferring the copy of the logical partition memory from the first system and to the second system, the condition being  the completion of one or more upgrades to processors at the second system; 
	responsive to the condition being met, transferring, by the software application of the coupling facility, the copy of the logical partition memory from the first system to the coupling facility; and 
	in response to completion of transferring the copy of the logical partition memory to the coupling facility, transferring, by the software application of the coupling facility, the copy of the logical partition memory from the coupling facility to the second system, the second system having resources prepared in advance of transferring the copy of the logical partition memory from the coupling facility to the second system, the resources including at least the upgraded processors. 

Claim 2. (Canceled)  

Claim 3. (Currently Amended) The computer-implemented method of claim 1, further comprising:
space sufficient to accommodate the copy of the logical partition memory; and 
	in response to the coupling facility having insufficient memory space, allocating more memory space in the coupling facility to accommodate the copy of the logical partition memory.

Claim 4. (Currently Amended) The computer-implemented method of claim 1, wherein the coupling facility comprises  a memory,  input/output channels, and multiple processors.  

Claim 5. (Original) The computer-implemented method of claim 1, wherein the software application is configured to cause a new logical partition to be prepared in the second system.  

Claim 6. (Previously Presented) The computer-implemented method of claim 5, wherein in response to the copy of the logical partition memory being transferred to the second system, the new logical partition is assigned an identifier.

Claim 7. (Currently Amended) The computer-implemented method of claim 5, wherein preparing the new logical partition in the second system comprises allocating at least some of the resources of the second system to the new logical partition.  

Claim 8. (Previously Presented) The computer-implemented method of claim 1, wherein rules are stored in the coupling facility.  

Claim 9. (Currently Amended) A computer system comprising: 
	memory and a processor communicatively coupled to the memory, the processor configured to perform a method comprising: 
		determining, by a software application executed by the processor of a coupling facility, that a condition is met, meeting the condition  triggering a transfer of a copy of a logical partition memory in a first system to  the coupling facility, the copy of the logical partition memory being a copy of a memory of a first logical partition in the first system, the coupling facility being an intermediary and separate from the first and second systems for transferring the copy of the logical partition memory from the first system and to the second system, the condition being  the completion of one or more upgrades to processors at the second system;
		responsive to the condition being met, transferring, by the software application of the coupling facility, the copy of the logical partition memory from the first system to the coupling facility; and 
		in response to completion of transferring the copy of the logical partition memory to the coupling facility, transferring, by the software application of the coupling facility, the copy of the logical partition memory from the coupling facility to the second system, the second system having resources prepared in advance of transferring the copy of the logical partition memory from the coupling facility to the second system, the resources including at least the upgraded processors.

Claim 10. (Canceled)  

Claim 11. (Currently Amended) The computer system of claim 9, wherein the coupling facility comprises memory space sufficient to accommodate the copy of the logical partition memory.

Claim 12. (Currently Amended) The computer system of claim 9, wherein the coupling facility comprises  a memory,  input/output channels, and multiple processors.

Claim 13. (Original) The computer system of claim 9, wherein the software application is configured to cause a new logical partition to be prepared in the second system.  

Claim 14. (Previously Presented) The computer system of claim 13, wherein in response to the copy of the logical partition memory being transferred to the second system, the new logical partition is assigned an identifier.

Claim 15. (Currently Amended) The computer system of claim 13, wherein preparing the new logical partition in the second system comprises allocating at least some of the resources of the second system to the new logical partition.  

Claim 16. (Previously Presented) The computer system of claim 9, wherein rules are stored in the coupling facility.  

Claim 17. (Currently Amended) A computer program product comprising: 

		determining, by the processor of a coupling facility, that a condition is met, meeting the condition  triggering a transfer of a copy of a logical partition memory in a first system to  the coupling facility, the copy of the logical partition memory being a copy of a memory of a first logical partition in the first system, the coupling facility being an intermediary and separate from the first and second systems for transferring the copy of the logical partition memory from the first system and to the second system, the condition being  the completion of one or more upgrades to processors at the second system;
	responsive to the condition being met, transferring, by the processor of the coupling facility, the copy of the logical partition memory from the first system to a coupling facility; and 
	in response to completion of transferring the copy of the logical partition memory to the coupling facility, transferring, by the processor of the coupling facility, the copy of the logical partition memory from the coupling facility to the second system, the second system having resources prepared in advance of transferring the copy of the logical partition memory from the coupling facility to the second system, the resources including at least the upgraded processors.

Claim 18. (Canceled)  

Claim 19. (Currently Amended) The computer program product of claim 17, wherein the coupling facility comprises memory space sufficient to accommodate the copy of the logical partition memory.  

Claim 20. (Currently Amended) The computer program product of claim 17, wherein the coupling facility comprises  a memory,  input/output channels, and multiple processors.

Reasons for Examiner’s Amendment
The examiner’s amendment was deemed necessary to clarify the claimed invention.

Reasons for Allowance
Claims 1, 3-9, 11-17, and 19-20 are allowable over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            April 2, 2021